Citation Nr: 1431161	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-08 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran had active duty service from July 1983 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2013, the Board remanded the case for additional development.

The Board notes that, in October 2013 statements, the Veteran indicated his request for copies of various documents in the record; accordingly, such copies should be provided to him.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a March 2009 statement, the Veteran noted that his first audiogram after military service was 13 to 14 years after his service discharge and that "clear bilateral sensorineural hearing loss" was present at that time.  Pursuant to the Board's September 2013 remand, the AOJ sent the Veteran a letter in October 2013 asking him to submit an authorization form for each health care provider who had provided pertinent treatment so that VA could obtain the records of such treatment.  However, despite the Board's specific remand instructions, the AOJ's letter failed to request authorization from the Veteran to obtain the first post-service audiogram he had referenced in his March 2009 statement.  Such audiogram must be requested on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

New evidence of record (including an October 2013 statement from the Veteran and a December 2013 VA audiological examination report) notes that the Veteran underwent cochlear implant surgery in 2011.  Appropriate action should be taken to obtain the treatment records pertaining to such surgery.

The Veteran's service treatment records which are currently of record reflect that no audiological testing was performed at his July 1983 service entrance examination.  (He did report having hearing loss and ringing in the ears on a July 1983 medical questionnaire.)  However, the Veteran has asserted (in an October 2013 statement) that "[t]here was clearly an induction audiogram performed at the time I underwent my first physical exam after accepting the Health Professions Scholarship.  That exam was done in Salt Lake City[,] Utah."  On remand, the AOJ should ensure, through a request to official sources, that all available service treatment records for the Veteran have been obtained and associated with the record (including an alleged July 1983 induction audiogram).  If any such records are unavailable, then the record must be annotated as such, and the Veteran must be so notified.

Finally, the record should be returned to the VA audiologist who conducted the December 2013 VA audiological examination with an April 2014 addendum.  In the April 2014 addendum, the audiologist opined that the Veteran's bilateral sensorineural hearing loss was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service acoustic trauma.  In terms of rationale for this opinion, the audiologist explained that a 1980 audiogram (while the Veteran was in the Reserves) had documented a moderate high frequency hearing loss at 6000 Hertz of 55 decibels in both ears; therefore, when his active duty started in 1983, "it can be reasoned" that he continued with a moderate high frequency hearing loss at 6000 Hertz of at least 55 decibels in both ears; and his separation audiogram in [1985] documented a moderately severe high frequency hearing loss at 6000 Hertz of 65 decibels in both ears, "which is not a significant shift."  Therefore, the audiologist opined that, while the Veteran was on active duty, "there was no significant shift in hearing thresholds in either ear beyond the normal progression."  However, in an October 2013 statement, the Veteran asserted that he had a genetic predisposition to hearing damage from noise, and he noted that noise-induced hearing loss can take a long time to develop after the noise exposure occurs.  As the Veteran himself is a medical doctor (and worked as a medical corps officer in service), his statements should be duly considered by the VA audiologist in an addendum opinion.

Accordingly, the case is REMANDED for the following actions:

1.  After securing necessary releases, the AOJ should obtain all treatment records pertaining to the Veteran from any treatment provider who has diagnosed or treated him for hearing loss since his discharge from service (to include the first post-service audiogram referred to by the Veteran in his March 2009 statement, and all records pertaining to his cochlear implant surgery in 2011).  If any records are unavailable, then a negative reply is requested.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Through official sources, the AOJ should request the Veteran's complete service treatment records for his period of active service from July 1983 to January 1986, in order to ensure that all available service treatment records for the Veteran have been obtained and associated with the record (including an alleged July 1983 induction audiogram).  If any such records are unavailable, then the record must be annotated as such, and the Veteran must be so notified.

3.  After completion of the above to the extent possible, the AOJ should return the record to the VA audiologist who conducted the December 2013 VA audiological examination with an April 2014 addendum.  The audiologist must review the entire record (including the Veteran's October 2013 statement in which he asserted that he had a genetic predisposition to hearing damage from noise, and noted that noise-induced hearing loss can take a long time to develop after the noise exposure occurs), and then note whether any prior opinion warrants change based on such review.

If the VA audiologist who conducted the December 2013 VA audiological examination is unavailable, the AOJ should arrange for the entire record (including the Veteran's October 2013 statement) to be reviewed by another appropriate provider, accompanied by a note from that provider as to whether any prior opinion warrants change based on such review.

4.  After completion of all of the above, the AOJ should review the expanded record and readjudicate the issue on appeal.  If the issue on appeal remains denied, the AOJ should furnish the Veteran with an appropriate supplemental statement of the case, and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

